Citation Nr: 0306418	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) improved pension benefits in the originally calculated 
amount of $30,462.00 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA 
improved pension benefits in the originally calculated amount 
of $30,462.00.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 determination by VA's Debt 
Management Center (DMC) in St. Paul, Minnesota, which 
determined the veteran had been overpaid by $30,462.00.  He 
disagreed with the validity of the debt, initially in 
November 1998.  He alleged sole VA error in the creation of 
the debt and requested a hearing in November 1998 as a means 
of resolving the dispute.  

This appeal also stems from a May 1999 determination by the 
Roanoke RO's Committee on Waivers and Compromises 
(Committee), which denied the veteran's request for a waiver 
of the debt.  

Although the veteran's appeal apparently was developed 
entirely as one for a waiver of the overpayment, there also 
remains for consideration the preliminary issue of the 
validity of the debt.  Consequently, since he has disagreed 
on both issues, each is listed on the first page of this 
decision.

The Board also notes that the veteran requested a copy of his 
service medical records (SMRs) when he filed his Substantive 
Appeal on VA Form 9.  It is unclear, however, whether his 
request was honored.  So the Board refers this issue to the 
RO for all appropriate action.




REMAND

The procedural history in this case is somewhat protracted 
due to the veteran's delayed and, at times, ambiguous 
responses.  But after a comprehensive review of the relevant 
evidence, a remand is necessary because the RO must address 
the preliminary issue of whether the overpayment in question 
was properly created (i.e., the validity of the debt).  
Having the RO make this initial determination will, in turn, 
protect the veteran's right to due process of law and prevent 
any prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, because the waiver of the overpayment issue is 
"inextricably intertwined" with the validity of the debt 
issue that formed the basis for the creation of the 
overpayment, the waiver issue also must be remanded to the RO 
to avoid piecemeal adjudication of these claims.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Historically, in March 1996, the RO sent the veteran a letter 
requesting all Social Security payment information for all 
members of his household.  In April 1996, he established his 
entitlement to non-service-connected pension under VA's 
improved pension program.  A May 1996 notice letter 
following that decision informed him that he must apprise VA 
both of his Social Security Administration (SSA) payment 
information and when his net worth changed.  

In July 1998, the RO first notified the veteran that his 
pension benefits would be terminated, due to the discovery of 
Social Security payments which put him over the income 
limitations for VA's need-based pension program.  In August 
1998, he alleged that he had previously notified VA of his 
receipt of SSA income.  In September 1998, his pension 
benefits were terminated.  

In October 1998, VA's Debt Management Center in St. Paul, 
Minnesota, notified the veteran of the overpayment (and 
resulting debt) that was created due to his receipt of VA 
pension during a time when he was not qualified due to his 
excessive income.  

In November 1998, the veteran responded that he wanted a 
hearing on the issue of the creation of the overpayment 
(i.e., the validity of the debt), and that he also wanted the 
debt waived.  To support his claim, he submitted an updated 
Financial Status Report (FSR), VA Form 20-5655, reflecting 
monthly income of $937.00 and expenses of $900.00.  

The veteran then requested a travel board hearing in his 
Substantive Appeal on VA Form 9.  But he later cancelled that 
request.

Subsequently, the veteran sent in additional information to 
the RO, claiming, in essence, that he had qualifying 
unreimbursed medical expenses that should be retroactively 
credited as additional expense information.  It appears that 
some, but not all, of his medical expenses were subsequently 
considered by the RO in adjusting the amount of his 
overpayment.  It still is unclear, however, whether the RO 
informed him of the specific amount of what it considered his 
currently calculated overpayment to be.

Additionally, because the veteran requested a hearing in 
November 1998, in response to the creation of the overpayment 
notice by VA's DMC, and submitted disagreement as to the 
validity of the debt, this preliminary issue must be remanded 
for adjudication by the RO because of the due process 
concerns discussed by the U.S. Court of Appeals for Veterans' 
Claims (Court) in Schaper v. Derwinski, 1 Vet. App. 430 
(1991) (if a challenge to the lawfulness of a debt is 
asserted, the validity of the debt must first be decided 
prior to adjudicating the waiver issue).  Also, in VAOPGCPREC 
6-98 (April 24, 1998), VA's General Counsel held that, when a 
claimant is contesting the validity of a debt, the RO must 
first fully review the debt's validity and prepare a written 
decision, prior to the Board's consideration of the waiver of 
the overpayment issue.  See also Narron v. West, 13 Vet. 
App. 223 (1999) (Board erred when it decided recoupment of 
debt was valid without presenting adequate statement of 
reasons and bases for calculation of the amount of the 
overpayment).  In this regard, the veteran should be 
scheduled for a local hearing at the RO concerning the 
creation of the overpayment.  

The RO should then develop this claim, de novo, and 
adjudicate this issue prior to forwarding the second waiver 
issue to the Committee on Waivers and Compromises for its de 
novo review.  Although the veteran cancelled his separate 
April 2001 travel board hearing, and the VA Form 8 confirms 
he did not appear for that hearing, there is no indication in 
the record that a local hearing was either scheduled or held 
in 1998 following his disagreement with the validity of the 
debt.  So he remains entitled to the hearing that he 
requested in November 1998, in conjunction with the creation 
of the overpayment issue, as this claim remains open.

It would also be helpful if the RO would request that the 
veteran provide more complete information on his monthly 
income and expenses.  Specifically, in addition to fully 
completing each box or space on a new VA Form 20-5655, 
"Financial Status Report," he should provide clarifying 
information as requested below, and should provide the RO a 
copy of his letter of entitlement to SSA benefits, or execute 
any authorizations that may be necessary so the RO can obtain 
this information directly from the SSA.

Finally, the Board notes that the veteran indicated, during a 
VA examination, that his insurance was about to expire.  He 
has also subsequently submitted some medical expense 
information that appears to have been recently considered 
in reducing the amount of his overpayment.  

The RO should ask the veteran to resubmit his unreimbursed 
medical expense information only, and use these amounts in 
any calculation of his overpayment that may occur as a result 
of adjudicating his claim.




Accordingly, this case is REMANDED to the RO for the 
following action:


1.  The RO should obtain the veteran's 
SSA payment account information-either 
from the veteran, himself, or from the 
SSA.  Obtain any releases necessary to 
get this important information.  And once 
received, the RO should determine the 
date of the first benefit payment, the 
lump sum amount paid, and the monthly 
award amounts from the date of the award 
to the present, for the veteran and other 
members of his household.  The RO should 
also inform the veteran that his failure 
to cooperate in a timely fashion may 
adversely affect the outcome of his 
appeal  See Wood v. Derwinski, 
1 Vet. App. 406 (1991) (the duty to 
assist is not a 
"one-way" street).  

2.  The RO should send the veteran a 
current VA Form 20-5655 and request that 
he provide an answer to each question.  
If the question does not apply, he should 
indicate that, as well, in the space 
provided.  He should provide:  (A) more 
detailed current asset information, 
including the real estate subject to his 
reported $416.67 mortgage payment and 
reported $66.67 house insurance, and the 
current fair market value of his Porsche 
and "truck", or the make, model and 
year of each vehicle in his household; 
and (B) information for unreimbursed 
medical expenses only for the years 1996 
to the present.  




3.  The RO should also obtain from the 
veteran more detail on the information he 
previously provided in "Section III-
Expenses."  In particular, more specific 
information with respect to his expenses 
covering the basic necessities of life is 
required, including his monthly bills for 
power/electric, heat/gas, water, 
phone, and his monthly grocery bill for 
the cost of food.  The veteran should 
also submit his utility bills for cable, 
satellite, cell phones, and a breakdown 
of the $200 monthly reported cost for 
"operation of vehicles" in excess of 
the additional $125.00 reported monthly 
cost of "car insurance."  The RO should 
again inform the veteran that his failure 
to cooperate in a timely fashion may 
adversely impact his claim.  See Wood v. 
Derwinski, 1 Vet. App. 406 (1991).   

4.  The RO should next review the claims 
file and ensure that all notification and 
development action required by the 
Veteran's Claims Assistance Act of 2000 
(VCAA) has been completed.  If the 
benefit sought on appeal is not granted, 
a supplemental statement of the case 
should be issued and the veteran and his 
representative provided an opportunity to 
respond.

5.  The RO should then forward the claim 
to the Committee on Waivers and 
Compromises for the 
re-adjudication of the waiver issue.  If 
the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued concerning that as 
well.  

6.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board trusts that the RO will attend to this claim in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes; see M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

